Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 08/03/2021.
Claims 1-3, 5-11, 13-18 and 20-23 were previously pending. Claims 8-18 and 20 were withdrawn as being drawn to a nonelected invention. Claim 1 is amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jesse S. Harper on 08/09/2021 (interview summery is attached to this paper).

Previously withdrawn claims 8-11, 13-18, 20 and 23 are cancelled.

Allowable Subject Matter
Claims 1-3, 5-7 and 21-22 are allowed.
Claim 1 is allowed for disclosing “said controller configured to selectively actuate said linear actuator in response to application of a second load on said load sensor, and configured to return said linear actuator to said equilibrium after the second load is removed, the controller configured 
The closest prior art to the claimed invention of claim 1 is Mitsuishi et al. (US Publication No. 2007/0185418). Mitsuishi et al. teaches a lifting support device (power assistance apparatus) comprising: a linear actuator (lifting and lowering member 77) comprising a first end configured to support an object (upper end supporting K1 with intermediary plate 73 and supporting base 58), and a second end opposite the first end to define a length of said linear actuator therebetween (lower end connected to support plate 56); but the member 77 is not actuated in response to a sensed force. Rather, a driving means 68, which is independent of the lifting and lowering member 77, is the device which responds to the sensed force.
Claims 2-3, 5-7 and 21-22 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the 




/MAHDI H NEJAD/Examiner, Art Unit 3723